ORDER

PER CURIAM:
J.D. Sr., appeals the order of the trial court terminating his parental rights to J.D. Jr. J.D. Sr. claims that the juvenile officer failed to prove by clear, cogent, and convine-*326mg evidence that he left J.D. Jr. for a period of six months or longer without provision for parental support and without making arrangements to visit or communicate with the child though able to do so. No precedential purpose in publishing a written opinion existing, the order terminating J.D. Sr.’s parental rights to J.D. Jr. is affirmed by summary order.
The judgment is affirmed. Rule 84.16(b).